AO 245B (CASD Rev. I/I 9) Judgment in a Criminal Case

                                                                                                                        MAY 3 l 2019
                                         UNITED STATES DISTRICT Cou tT
                                                                                                      CLERK. U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHi:RN DISTRICT OF C,At.!l'ORNIA
                                                                                                    BY                  ,..,A DEf'i.ffY
               UNITED STATES OF AMERICA                            JUDGMENT IN AC
                                                                                                                                 -    -
                                                                                                       I I I 'Ill   I   I
                                                                                                              ..




                                    v.                             (For Offenses Committed On or After November l, 1987)


                                                                      Case Number:          19CR1733 MMA
                      HYUNJIN LIM (1)

                                                                   Michael L. Crowley
                                                                   Defendant's Attorney
USM Number                          74598298

 D -
THE DEFENDANT:

 IZI   pleaded guilty to count(s)        ONE OF THE INFORMATION


 0     was found guilty on count( s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                      Nature of Offense                                                                       Number(s)
8 USC 1326                           Attempted Reentry of Removed Alien                                                           1




       The defendant is sentenced as provided in pages 2 through             2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of1984.

0      The defendant has been found not guilty on count(s)

                                                                        dismissed on the motion ofthe United States.

       Assessment: $100.00 WAIVED




0      NTA Assessment*:$

       *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.

IZI    No fine                 D Forfeiture pursuant to order filed                                                     , included herein.
          IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. MICHAEL M. ANELLO
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


DEFENDANT:                HYUNJIN LIM (1)                                                          Judgment - Page 2 of2
CASE NUMBER:              19CR1733 MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




D      The defendant is remanded to the custody of the United States Marshal.


D      The defendant must surrender to the United States Marshal for this district:

                                                              on

       D    as notified by the United States Marshal.


       The defendant must surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on



at   ______                              ,   with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR1733 MMA
